 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     TERRY W. GIBSON,                                 CASE NO. C18-5953 BHS
 8
                             Plaintiff,               ORDER DENYING THE PARTIES’
 9          v.                                        STIPULATED MOTION AND
                                                      PROPOSED ORDER
10   STATE FARM MUTUAL                                CONTINUING TRIAL DATE AND
     AUTOMOBILE INSURANCE                             AMENDING CASE SCHEDULE
11   COMPANY,

12                           Defendant.

13
            This matter comes before the Court on the parties’ stipulated motion and proposed
14
     order continuing trial date and amending case schedule. Dkt. 15.
15
            On March 8, 2019, the Court issued a scheduling order setting pretrial deadlines
16
     and a trial date. Dkt. 14. On July 17, 2019, the parties filed the instant motion requesting
17
     an approximately four-month extension of the trial date and corresponding extensions of
18
     the remaining deadlines because the parties would like additional time to complete
19
     discovery and pursue settlement. Dkt. 15. “A schedule may be modified only for good
20
     cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). A general request for
21
     more time to complete discovery and to pursue settlement does not establish good cause
22


     ORDER - 1
 1   to modify the scheduling order. Instead, the Court requires an actual discovery dispute

 2   that the parties are unable to resolve in the allotted time, a scheduled mediation that

 3   actually interferes with impending deadlines, or some other reason supported by facts that

 4   explain why the present schedule should be amended. The parties’ bare request without

 5   supporting facts is insufficient. Thus, the Court DENIES the parties’ motion because

 6   they have failed to establish good cause.

 7          IT IS SO ORDERED.

 8          Dated this 18th day of July, 2019.

 9

10

11
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
